Citation Nr: 1124737	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-26 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear sensorineural hearing loss, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to July 1970.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim on appeal.

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge with respect to the issue on appeal.  The transcript of the hearing is associated with the claims file and has been reviewed.

The Veteran's claim was remanded by the Board in July 2010 for additional development.  The requested development having been completed, the matter once again is before the Board.

The Board notes that the issues of entitlement to service connection for right ear hearing loss and tinnitus were referred by the Board in its July 2010 remand.  As the claims file does not reflect that the issues have been addressed by the Agency of Original Jurisdiction (AOJ), they again are referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a current left ear hearing loss disability that is etiologically related to a disease, injury, or event in service, or to any service-connected disability.



CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in July 2007 and August 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The August 2010 letter, pursuant to instructions in the Board's July 2010 remand, informed the Veteran of the elements necessary for establishing entitlement to service connection on a secondary basis.

The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA and service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

In addition, the Board notes that the Veteran has been receiving Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA) since September 2003.  Normally, VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In August 2008, the RO sent a request to SSA for the records, but the claims file does not indicate that a response was received.  In this case, however, there is no suggestion that these records would be relevant to the currently appealed claims.  The Veteran has stated on multiple occasions that his SSA benefits derive from an industrial accident resulting in a pain disorder and that is unrelated to his current claim for left ear hearing loss.  As such, the Board finds that a remand to obtain SSA records is not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is not required to obtain SSA records in all cases but only where potentially relevant to the claim on appeal).  Indeed, under these circumstances, it appears that further development would serve no apparent useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA examination for his hearing loss in January 2008.  At the examination, the Veteran was diagnosed with a left ear hearing loss disability as defined by 38 C.F.R. § 3.385 (2010).  The VA examiner concluded, however, that the Veteran's left ear hearing loss was unrelated to his military service, as the Veteran's hearing was normal on separation from service and referred to a study concluding that there is no delayed onset of hearing loss following noise exposure.  As will be discussed in greater detail below, the examiner took into account the Veteran's reported history, his current symptoms, review of the available private and VA treatment records, and the results of physical and diagnostic examination.  Therefore, the Board finds the examination and addendum to be thorough and complete and sufficient upon which to base a decision with regards to this claim.

The Board notes that the examiner did not consider whether the Veteran's left ear hearing loss was caused by any of the Veteran's service-connected disabilities.  As the Veteran alleged this theory of entitlement during his April 2010 Board hearing, the Board has considered whether further clarification through subsequent VA examination or another opinion is necessary.  However, as will be discussed below, the Veteran's claim is based on statements made by the January 2008 VA examiner with respect to his claimed tinnitus that, as discussed above, has been referred to the RO for consideration.  There is no medical evidence of record suggesting any link between the Veteran's left ear hearing loss and any service-connected disability.  In addition, as will be considered in greater detail, the Veteran is not competent as a layperson to opine as to complex medical theories such as a link between hearing loss and other disabilities, for example, hypertension or diabetes mellitus, type II.  Therefore, the Board finds that the criteria for obtaining a medical opinion or examination on the issue of secondary service connection are not met, and that a remand for another examination or opinion is not necessary.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon.)  As such, the Board finds the January 2008 examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the August 2010 VCAA letter discussing establishing entitlement to service connection on a secondary basis and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its July 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  In the instant case, there is no presumed service connection because left ear hearing loss was not medically diagnosed within one year of discharge; indeed, it was not diagnosed until decades after service.    

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, the Veteran alleges that his current left ear hearing loss is due to in-service noise exposure, primarily from artillery and machine gun fire.  The Veteran's DD-214 confirms his MOS as an Automatic Weapons Crewman in a United States Army artillery battery.  Given the duties involved in an artillery battery, exposure to significant acoustic trauma is likely and may be presumed.  In addition, the Board notes the arguments raised by the Veteran's representative at the April 2010 Board hearing that he should be afforded the presumption for combat veterans under 38 U.S.C.A. § 1154(b) (West 2002) as to the incurrence of a disease or injury in service.  However, as the Board has presumed exposure to acoustic trauma in service, the Board finds that such a determination is moot.

The Board finds it noteworthy that the Veteran's service treatment records reveal decreased left ear auditory acuity at 500, 1000, 3000, and 4000 Hz, but improved hearing at 2000 Hz between entrance and separation examinations.  The decreased hearing acuity at separation, however, did not reach the level of a hearing loss disability as defined by 38 C.F.R. § 3.385.  His service treatment records, furthermore, are silent as to any complaints, treatments or diagnoses of hearing loss.  In short, while the Veteran's service treatment records indicate some decreased hearing acuity at separation, the records are devoid of a finding of chronic bilateral hearing loss as defined by 38 C.F.R. § 3.385 during service, or a chronic hearing loss disability that manifested to a compensable degree during service or within one year of discharge from service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

After service, the Veteran concedes that he did not seek treatment for hearing problems for many years.  As noted, the Veteran did not notice any decreased hearing acuity at separation from service or thereafter, but multiple friends and family members told him that he had worsened hearing acuity.

The claims file and the Veteran's statements reflect that he first sought treatment for decreased hearing acuity in June 2004.  At that time, the Veteran reported decreased hearing acuity and tinnitus.  With respect to past exposure, the Veteran noted in-service exposure from artillery and post-service exposure from heavy equipment from working in the construction industry.  Audiometric examination revealed mild to severe sensorineural hearing loss at 1500 Hz and above.  The Veteran was prescribed hearing aids.  In August 2004, treating professionals ordered an MRI to evaluate for any retrocochlear pathology, but the treatment records reflect that the testing was not performed.  The Veteran continues to use hearing aids and notes that his hearing acuity is much improved.

The Veteran was afforded a VA examination in January 2008.  The examiner noted review of the claims file.  At that time, the Veteran reported bilateral hearing loss, the left worse than the right, and constant tinnitus.  The Veteran reported in-service noise exposure from artillery and machine guns without the use of ear protection, as well as post-service noise exposure from construction work with the use of ear protection.  After audiometric testing, the examiner diagnosed moderately-severe to severe sensorineural hearing loss of the left ear from 2000 to 4000 Hz.  The examiner opined that it was less likely than not that the Veteran's current left ear hearing loss was due to military noise exposure.  The examiner based the opinion on the audiometric records showing hearing acuity that did not rise to the level of a hearing loss disability pursuant to the requirements of 38 C.F.R. § 3.385 during service and at discharge, the Veteran's post-service medical records, her clinical expertise, and a study that showed delayed onset of hearing loss did not exist.

In support of his claim, the Veteran provided an April 2010 letter from his private physician that noted the Veteran was unaware of any hearing loss at separation from service, but that family and friends complained that his hearing was impaired.  The Veteran claimed that an exit audiogram was not performed at separation.  The examiner noted diagnosis of hearing loss in June 2004 and July 2006.  The examiner concluded that based on the Veteran's complaints of tinnitus following artillery service that it was likely that he suffered some hearing loss during his tour of duty in Vietnam.  The examiner noted that the Veteran's medical record indicated that his hearing was normal at exit examination, but that he was adamant that he had no exit examination.  The examiner concluded that if no record of an exit audiogram could be produced, the Veteran's claim might be correct and that a determination of service-connected hearing loss would have to be based on his reported signs and symptoms.

The Board has considered the Veteran's assertions that he did not receive an audiogram at the time of his separation examination, voiced in April 2010 both to the private physician and at his Board hearing.  The Board finds these assertions to be without merit.  The Veteran's service treatment records include two audiograms, one clearly labeled as from September 1968 and the other unlabeled.  The results noted on the undated audiogram correspond to those listed on the Veteran's July 1970 separation examination report.  Thus, the Board finds the clear and objective evidence of record substantially more probative than the Veteran's contentions made 40 years after service and in pursuit of VA compensation benefits.  In view of the number of years that has passed since the Veteran's separation examination, it appears that he does not remember receiving an audiometric examination at separation; however, as outlined above, such an examination is of record.

Given the foregoing, the Board finds the opinions stated in the April 2010 private physician's letter of limited probative value.  In that regard, the physician's opinion clearly was based in large measure on the Veteran's assertions that he did not receive audiometric testing at the time of his separation examination and that subsequent VA representations of normal hearing at the time of separation were in error.  As discussed above, the Veteran's assertions are conclusively disproved.  Accordingly, the opinions expressed in the April 2010 private physician's letter are based on incorrect factual premises and, therefore, may not support service-connection here.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).  As such, the April 2010 private physician letter is of no probative value and cannot serve as a basis for granting entitlement to service connection.

By contrast, the Board finds the opinions expressed in the January 2008 VA audiologist's examination report credible and probative, with respect to the Veteran's left ear hearing loss.  The examination was based on a review of the claims file, interview of the Veteran, and audio examination.  The VA audiologist noted the Veteran's in-service audiological examinations, including the normal hearing test in July 1970 at separation from service.  The examiner also noted a specific study that concluded there was no evidence to suggest that noise exposure caused auditory damage other than at the time it was experienced.  The examiner's conclusion is fully explained and consistent with the evidence of record.  Consequently, the Board finds this report to be the most probative evidence of record as to whether his current hearing loss disability is related to service.

The Board also has considered whether self-reported continuity of symptomatology of hearing loss dating back to service would be sufficient to warrant service connection.  The Veteran clearly is competent to report that he experiences difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  In this case, however, the Veteran concedes that he did not have continuous hearing difficulty from service.  Indeed, the Veteran acknowledges that he did not note any decreased hearing acuity in service and continuing thereafter.  The Veteran does note that at some point after service family and friends told him he was having difficulty hearing.  

To the extent that the Veteran contends that his family and friends began making these statements immediately following his separation from service, the Board finds compelling the January 2008 VA examiner's discussion of his normal hearing at separation and citing to a study concluding that delayed onset of hearing loss does not exist.  In that regard, the Board acknowledges the Veteran, as well as his family and friends, can attest to factual matters of which they have first-hand knowledge, such as subjective complaints of trouble hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, these individuals, as lay persons, have not been shown to be capable of making medical conclusions, to include diagnosing a current hearing loss disability as defined by VA regulations; thus, any statements regarding diagnoses are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While these individuals are competent to report what comes to them through their senses, they do not have medical expertise, and cannot establish through lay reports alone establish at what point in time the Veteran's hearing loss reached the level of severity to meet the criteria of 38 C.F.R. § 3.385 because such a determination is based wholly on objective audiometric testing.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).

Finally, the Board has considered the Veteran's contentions that his left ear hearing loss was caused or aggravated by a service-connected disability, specifically by his diabetes mellitus, type II.  In support of his claim, the Veteran points to the finding of the January 2008 VA examiner that contributing factors to his tinnitus could have been his diagnosed hypertension and diabetes mellitus, type II.  In that regard, the Board finds it extremely significant that the examiner rendered this statement immediately after discussing the etiology of the Veteran's hearing loss, but failed to attribute any measure of his hearing loss to either hypertension or diabetes.  There is no other medical evidence, including the April 2010 private physician's letter, suggesting any association between the Veteran's current left ear hearing loss and his diabetes mellitus, or any other service-connected disability.  The sole evidence supporting such a conclusion is the Veteran's suggestions of such a link.  As discussed above, laypersons are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, the Board concludes that the Veteran is not competent to make such a complex conclusion linking left ear hearing loss to his service-connected diabetes mellitus, or any other service-connected disability.  See Jandreau, 492 F.3d at 1377.  As such, there is no competent evidence of record that the Veteran's left ear hearing loss was caused or aggravated by his service-connected diabetes mellitus, or any other service-connected disability.

In summary, chronic left ear hearing loss was not diagnosed until more than 30 years after service.  While there is a private letter opining a relationship between the Veteran's current hearing loss and service, as discussed, this opinion was based on inaccurate facts and cannot serve as a basis for granting entitlement to service connection.  In addition, the examination report of record specifically rejected any connection between the Veteran's current hearing loss and his military service and was based on a complete and accurate factual scenario, review of the claims file, interview of the Veteran, and audiometric testing.  The opinions in the examination report were fully explained and are consistent with the record as a whole.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for left ear hearing loss is not warranted on either a direct or secondary basis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for left ear sensorineural hearing loss is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


